                               Case 19-17869        Doc 26     Filed 07/22/20      Page 1 of 1

                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                             at Baltimore
                                     In re:    Case No.: 19−17869 − DER        Chapter: 13

Tanisha S. Taliaferro
Debtor


                                              DEFICIENCY NOTICE
DOCUMENT:                  24 − Third Amended Chapter 13 Plan. Amount of Payments per Month: $1200.00 for 11 months
                           1540.92 for 49 months, Number of Months:60, Filed by Tanisha S. Taliaferro. (Attachments: # 1
                           Certificate of Service # 2 List of All Creditors)(Parker, Kim)

PROBLEM:                   The following items are deficient for the above pleading, and must be cured by 8/5/20.
                           ***MISSING CERTIFICATE FOR PLAN − LBF M−1***

CURE:                      A Certificate of Service on the above pleading must be filed. (Local Bankruptcy Rule 7005−2).
                           Include the names and addresses of all parties served or attach a copy of the mailing matrix.


CONSEQUENCE: Failure to cure the problem by the date above may result in the pleading being stricken or other
             action the Court deems appropriate without further notice. For a proposed order, the failure to
             cure the problem may result in the relief sought being denied for want of prosecution.

Sample Certificate of Service: http://www.mdb.uscourts.gov/sites/default/files/FORMS−COS.pdf.
Additional information on filing requirements: http://www.mdb.uscourts.gov/content/filing−requirements.
Additional information for non−attorney filers: http://www.mdb.uscourts.gov/content/after−filing.

Dated: 7/22/20
                                                                Mark A. Neal, Clerk of Court
                                                                by Deputy Clerk, Todd Sukeena
                                                                410−962−4072

cc:    Debtor
       Attorney for Debtor − Kim D. Parker

defntc (rev. 12/12/2016)
